

113 HR 3494 IH: To amend title 23, United States Code, with respect to the establishment of performance measures for the highway safety improvement program, and for other purposes.
U.S. House of Representatives
2013-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3494IN THE HOUSE OF REPRESENTATIVESNovember 14, 2013Mr. Blumenauer (for himself, Mr. Coble, Mr. McCaul, and Mr. DeFazio) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, with respect to the establishment of performance measures for the highway safety improvement program, and for other purposes.1.Establishment of performance measures for highway safety improvement programSection 150(c)(4)(B) of title 23, United States Code, is amended by inserting for both motorized and nonmotorized transportation before the period at the end.